               Case 2:19-cr-00223-TLN Document 30 Filed 07/29/20 Page 1 of 6


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00223 TLN
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING PLEA
13                           v.                           HEARING; FINDINGS AND ORDER
14   DANIEL CONNELLY,                                     DATE: July 30, 2020
                                                          TIME: 9:30 a.m.
15                                 Defendant.             COURT: Hon. Troy L. Nunley
16

17                                                BACKGROUND

18          A grand jury indicted defendant Daniel Connelly on one count of Fraud in Connection with a

19 Major Disaster or Emergency Benefits in violation of 18 U.S.C. § 1040(a)(2) on December 12, 2019.

20 The defendant was arraigned on March 9, 2020, and has remained in custody since that date. The

21 defendant has indicated that he intends to enter a change of plea pursuant to a written plea agreement

22 with the government on July 30, 2020.

23          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

24 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

25 District Judges to authorize plea and sentencing hearings by video or telephonic conference when

26 1) such hearings “cannot be conducted in person without seriously jeopardizing public health and

27 safety;” and 2) “the district judge in a particular case finds for specific reasons that the plea or

28 sentencing in that case cannot be further delayed without serious harm to the interests of justice.” Id.,

       STIPULATION REGARDING HEARING                       1
               Case 2:19-cr-00223-TLN Document 30 Filed 07/29/20 Page 2 of 6


 1 Pub. L. 116-23 § 15002(b)(2).

 2          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 3 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 4 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 5 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 6 functioning of the federal courts generally.”

 7          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 8 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 9 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

10 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

11 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot take

12 safely take place in person.

13          In order to authorize plea hearings by remote means, however, the CARES Act—as implemented

14 by General Order 620—also requires district courts in individual cases to “find, for specific reasons, that

15 felony pleas or sentencings in those cases cannot be further delayed without serious harm to the interests

16 of justice.” General Order 620 further requires that the defendant consent to remote proceedings.

17 Finally, the remote proceeding must be conducted by videoconference unless “videoconferencing is not

18 reasonably available.” In such cases, district courts may conduct hearings by teleconference.

19          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

20 General Order 620 have been satisfied in this case. They request that the Court enter an order making

21 the specific findings required by the CARES Act and General Order 620. Specifically, for the reasons

22 further set forth below, the parties agree that:

23            1.    The plea hearing in this case cannot be further delayed without serious harm to the

24    interest of justice, given the public health restrictions on physical contact and court closures existing in

25    the Eastern District of California and the fact that by the time of judgment and sentencing the amount

26    of time the defendant will have served in custody may approach or fall within the applicable

27    sentencing guidelines range.

28            2.    The defendant waives his physical presence at the hearing and consents to remote hearing

      STIPULATION REGARDING HEARING                       2
              Case 2:19-cr-00223-TLN Document 30 Filed 07/29/20 Page 3 of 6


 1    by videoconference and counsel joins in that waiver.

 2                                                STIPULATION

 3         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 4 through defendant’s counsel of record, hereby stipulate as follows:

 5           1.    The Governor of the State of California declared a Proclamation of a State of Emergency

 6    to exist in California on March 4, 2020.

 7           2.    On March 13, 2020, the President of the United States issued a proclamation declaring a

 8    National Emergency in response to the COVID-19 pandemic.

 9           3.    In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

10    other public health authorities have suggested the public avoid social gatherings in groups of more

11    than 10 people and practice physical distancing (within about six feet) between individuals to

12    potentially slow the spread of COVID-19. The virus is thought to spread mainly from person-to-

13    person contact, and no vaccine currently exists.

14           4.    These social distancing guidelines – which are essential to combatting the virus – are

15    generally not compatible with holding in-person court hearings.

16           5.    On March 17, 2020, this Court issued General Order 611, noting the President and

17    Governor of California’s emergency declarations and CDC guidance, and indicating that public health

18    authorities within the Eastern District had taken measures to limit the size of gatherings and practice

19    social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

20    commence before May 1, 2020.

21           6.    On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

22    in the Eastern District of California to the public. It further authorized assigned district court judges to

23    continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

24    Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

25    pandemic.

26           7.    On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

27    emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

28    resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

      STIPULATION REGARDING HEARING                       3
               Case 2:19-cr-00223-TLN Document 30 Filed 07/29/20 Page 4 of 6


 1   analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 2   District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 3   weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 4   district judges; two of those positions are currently vacant and without nominations). The report

 5   further explained that a backlog of cases exists that “can only start to be alleviated” when the CDC

 6   lifts its guidance regarding gatherings of individuals.

 7             8.    On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 8   2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 9             9.    On May 13, 2020, General Order 618 issued, continuing court closures until further

10   notice.

11             10.   Given these facts, it is essential that Judges in this District resolve as many matters as

12   possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

13   hearings now, this District will be in a better position to work through the backlog of criminal and civil

14   matters once in-person hearings resume.

15             11.   The plea hearing in this case accordingly cannot be further delayed without serious harm

16   to the interests of justice. If the Court were to delay this hearing until it can be held in-person, it

17   would only add to the enormous backlog of criminal and civil matters facing this Court, and every

18   Judge in this District, when normal operations resume.

19             12.   Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

20   teleconference. Counsel joins in this consent.

21                   THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

22

23

24

25

26

27

28

     STIPULATION REGARDING HEARING                         4
                Case 2:19-cr-00223-TLN Document 30 Filed 07/29/20 Page 5 of 6


 1         13.     Delay would seriously harm the interest of justice in this case in particular based on the

 2 amount of time the defendant has been in custody and the sentencing guidelines range that may apply to

 3 this case.

 4         IT IS SO STIPULATED.

 5

 6
     Dated: July 29, 2020                                   MCGREGOR W. SCOTT
 7                                                          United States Attorney
 8
                                                            /s/ SHELLEY D. WEGER
 9                                                          SHELLEY D. WEGER
                                                            Assistant United States Attorney
10

11
     Dated: July 29, 2020                                   /s/ ROBERT WILSON
12                                                          ROBERT WILSON
13                                                          Counsel for Defendant
                                                            DANIEL CONNELLY
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING HEARING                     5
            Case 2:19-cr-00223-TLN Document 30 Filed 07/29/20 Page 6 of 6


 1                                        FINDINGS AND ORDER

 2          1.    The Court adopts the findings above.

 3          2.    Further, the Court specifically finds that:

 4                a)      The plea hearing in this case cannot be further delayed without serious harm to

 5        the interest of justice;

 6                b)      The defendant has waived his physical presence at the hearing and consents to

 7        remote hearing by videoconference; and

 8                c)      Videoconferencing is not reasonably available for use under CARES Act

 9        § 15002(b), and the defendant has consented to proceed by telephonic conference.

10          3.    Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

11   of the CARES Act and General Order 620, the plea hearing in this case will be conducted by

12   videoconference.

13

14 IT IS SO FOUND AND ORDERED this 29th day of July, 2020.

15

16

17

18                                                              Troy L. Nunley
                                                                United States District Judge
19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING HEARING                      6
